Citation Nr: 1731631	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected left shoulder disorder characterized as limitation of motion, evaluated as 10 percent disabling prior to February 19, 2010, and from April 10, 2010.

2.  Entitlement to a higher initial rating for service-connected left shoulder disorder characterized as impaired humerus, evaluated as 20 percent disabling effective from May 21, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which awarded service connection for a left shoulder disorder and assigned a 10 percent initial rating. 

In November 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  

In an April 2015 decision, the Board remanded the matter of a higher initial rating for a service-connected left shoulder disorder to the Agency of Original Jurisdiction (AOJ).  In June 2015, the AOJ awarded a temporary total rating for the service-connected left shoulder from February 19, 2010, to March 31, 2010, pursuant to 38 C.F.R. § 4.30 (2016), and continued the 10 percent rating for left shoulder disability characterized as limitation of motion as of April 1, 2010.  The AOJ also granted service connection for left shoulder disorder characterized as impaired humerus, evaluated as 20 percent disabling effective from May 21, 2015.  The Board notes that, as the Veteran seeks a higher initial rating for his service-connected left shoulder disorder, both of these ratings are on appeal.  (The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).  

As sufficient efforts were made to obtain the noted medical records and the requested medical examination was obtained, the Board finds the remand directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's left shoulder limitation of motion, both prior to February 19, 2010, and from April 10, 2010, is manifested by not more than painful limited motion that approximates malunion of clavicle or scapula; clavicle or scapula nonunion with loose movement, dislocation or limitation of motion at shoulder level has not been shown or approximated.  

2.  Throughout the entire appellate time period, left impaired humerus is manifested by not more than recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; fibrous union or nonunion of the humerus has not been shown or approximated. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for left shoulder limitation of motion, both prior to February 19, 2010, and from April 10, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5019-5203 (2016).

2.  The criteria for a disability rating of 20 percent for left impaired humerus have been met for the entire appellate time period, from September 30, 2009; the criteria for a rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Veteran's claim for an increased rating arises from his disagreement with the rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Discussion of the VCAA's notice requirements with regard to the claim on appeal is unnecessary.  

VA's duty to assist has been satisfied because the Veteran's service treatment records and VA medical records are in the file.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the issues decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

      II.  Increased Ratings for the Left Shoulder

Law

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. § Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Facts and Analysis

The Veteran's left shoulder disability is rated separately for limited motion and recurrent humerus dislocation.  Limitation of motion is rated 10 percent disabling prior to February 19, 2010, and from April 10, 2010, under DC 5019-5203, for bursitis causing impairment of clavicle or scapula.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).)  Impairment of the humerus is rated 20 percent disabling, effective May 21, 2015, under DC 5202.  The evidence of record shows that the Veteran is right-handed.  Therefore, for rating purposes, his left shoulder is considered his minor or non-dominant extremity.  See 38 C.F.R. § 4.69 (2016).  

Disability ratings for the shoulder may be assigned under the following Diagnostic Codes:

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is also rated as 20 percent for the minor shoulder; and limitation of motion of the arm to 25 degrees from the side is rated as 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2016).

In October 2009, the Veteran was afforded a VA examination for the left shoulder.  An addendum is dated in January 2010.  The Veteran stated that he had Bankart repair in 2002 after a motor vehicle accident.  His pain had become progressively worse.  Treatment was with bracing and etodolac, which produced fair response.  The Veteran was right-handed.  He denied symptoms of deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased joint speed, or locking episodes.  He endorsed symptoms of dislocation or subluxation several times a year but less than monthly.  

Physical examination of revealed objective evidence of guarding of movement, tenderness and instability.  X-rays revealed the anterior/ inferior labral ligamentous complex to be intact without detachment.  A diagnosis of left shoulder anterior instability was provided.  Range of motion testing yielded flexion from 0-140 degrees (0-180 normal), abduction from 0-120 degrees (0-180 normal), internal rotation from 0-90 degrees (0-90 degrees normal) and external rotation from 0-30 degrees (0-90 normal).  There was objective evidence of pain on motion.  Repetitive motion testing yielded objective evidence of pain, however no additional functional limitation was appreciated.  

Treatment records reflect that the Veteran underwent arthroscopy of the left shoulder with no complications in February 2010.  Physical therapy note date March 16, 2010, indicates he reported the shoulder felt really good after surgery, but was beginning to hurt more.  He denied any feelings of instability but was told to continue physical therapy.  

At his 2012 hearing before the undersigned, the Veteran reported he had pain and difficulty using the shoulder with motions above the head.  The joint was unstable and dislocates frequently.  Sometimes he has people help him put it back in place.  He wears two different braces.  He stated he performed a home exercise program for the left shoulder disability, but continued to have limited motion.  He reported he was studying to become a mechanical engineer and was working at a car company in conjunction with his education.  He is not on Social Security.

VA treatment records from 2010 through May 2015 include recurrent complaints of shoulder pain with impaired motion into June 2011.  The record dated June 13, 2011 indicates that he reported he no longer had a feeling of instability but continued to experience pain.  On that date he had 105 degrees of flexion and 95 degrees of abduction in the left shoulder both movements limited by pain.  

The Board-ordered examination was conducted in May 2015 by an examiner who reviewed the record.  Diagnoses included left glenohumeral joint instability and glenohumeral joint dislocation.  His history of left shoulder dislocations and surgical repairs to stabilize the joint were noted.  The Veteran reported using a TENS unit and heat/ice and over-the-counter pain relievers.  He reported the functional limitation of pain when lifting above the level of his head for more than 30 minutes.  Range of motion was reported to be: forward flexion to 145 degrees; abduction to 180 degrees; external rotation to 45 degrees; and internal rotation to 90 degrees.  The examiner reported that there was evidence of pain during the range of motion.  There was also evidence of crepitus, but no evidence of pain on weight-bearing or localized tenderness or pain on palpation.  Muscle strength was normal.  There was evidence of mechanical symptoms, and a history of infrequent episodes of recurrent dislocation.  The test for a suspected rotator cuff condition was positive.

As to left shoulder disability based on limited or painful motion, the current 10 percent evaluation is consistent with pathology productive of painful motion.  38 C.F.R. § 4.59.  In order to warrant a higher evaluation, the arm must be functionally limited to shoulder level or less, which is not the case for the Veteran as set for the above.  Alternatively, the disorder may be rated on impairment of the clavicle/scapula or dislocations.  Here, no more than malunion of the clavicle or scapula is approximated by the Veteran's painful motion that does not reach the level required at DC 5201.  Findings on both examinations, which are consistent with the treatment records, fail to demonstrate any clavicle/scapula nonunion or dislocation.  Thus, a rating in excess of 10 percent for left shoulder limited motion is denied.  

As to left shoulder impaired humerus, the 2015 examination clearly documents symptoms that approximate recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.  Moreover, the Board observes that the Veteran's consistent contentions, set forth in treatment records, written statements, at the earlier examination and at his hearing before the undersigned, support a finding that that this level of recurrent dislocation has been present since the Veteran filed his claim for service connection for shoulder disability September 30, 2009.  Accordingly, the Board finds that a 20 percent rating is warranted as of that date.  

However, the record fails to demonstrate fibrous union, nonunion or loss of humerus head, or ankylosis, and thus a rating in excess of 20 percent is not warranted at any time.  

The Board acknowledges the Veteran's lay assertions in support of his claim.  The Veteran is competent to report his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the extent that the claims are denied, the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left shoulder disability as they were based on objective clinical findings and the VA examiners' expertise.  

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his left shoulder limitation of motion, but that a 20 percent rating, and no higher, is warranted for impaired humerus, based on recurrent dislocation, as of September 30, 2009.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  This award does not constitute pyramiding in violation of 38 C.F.R. § 4.14 because none of the symptomatology for the two disabilities is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. at 261-62.  One is based on range of motion and the other is based on recurrent dislocation.  

Additionally, Doucette v. Shulkin, No. 15-2818, _ Vet. App. _ (2017) recently held that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise extraschedular issue.  Requiring an extraschedular analysis in all cases runs contrary to the purpose of extraschedular ratings, which is to recognize exceptional or unusual circumstance.  No such assertions have been made in this claim.  

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the record does not include any such evidence or assertion.  The record reflects that the Veteran reported at his hearing that he was studying mechanical engineering as well as working at a car company.  See November 2012 hearing transcript.  While the Veteran's left shoulder limitations have been noted by VA examiners, the most recent examiner noted no impact on his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  See May 2015 VA examination report.  Given the foregoing, the Board concludes that a claim for TDIU is not raised by the record.


ORDER

A higher initial rating for service-connected left shoulder disorder characterized as limitation of motion, evaluated as 10 percent disabling prior to February 19, 2010, and from April 10, 2010, is denied.

A 20 percent initial rating for service-connected left shoulder disorder characterized as impaired humerus associated with limitation of motion, is awarded from the date of claim, September 30, 2009, to May 21, 2015, subject to the laws governing the 

award of monetary benefits; an evaluation in excess of 20 percent is denied for the entire period relevant to the claim.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


